Citation Nr: 1231986	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-04 291	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from merged appeals of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In February 2006, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Lincoln RO before the undersigned Veterans Law Judge.  A transcript of this hearing is in the Veteran's claims file.

In November 2008, the Board issued a decision denying entitlement to service connection for diabetes mellitus, type II.  In January 2009, the Veteran submitted a claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  In addition, the Veteran appealed the Board's November 2008 decision to the United States Court of Appeals for Veterans Claims (Court), and in a November 2009 Order, the Court vacated the November 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.  

After the Veteran perfected an appeal concerning the issue of service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, the two appeals were merged.  In August 2010 and April 2011, the Board remanded the issues  to the Lincoln RO for further development.  The development was completed, and the case was returned to the Board for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Lincoln RO.



FINDINGS OF FACT

1. The Veteran had foreign service totaling one year and 25 days, from 
November 1967 to December 1968, at the Ching Chuan Kang Air Base as an aerospace ground equipment repairman.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's statements regarding a flight mission to Vietnam are credible and persuasive.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, diabetes mellitus, type II, is presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of    38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of        38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The VA Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for diabetes mellitus, type II.

The Veteran asserts that he was directly exposed to herbicides during a flight on a C-130 from Ching Chuan Kang (CCK) Air Base, Taiwan, to Cam Ranh Bay, Vietnam, in September 1968, and, therefore, is entitled to presumptive service connection for diabetes mellitus, type II.  38 C.F.R. § 3.307 (a)(6)(iii).  The Veteran contends that he was given orders early in the morning to replace a crewmember on a mission to recover aircraft parts and that during the mission he spent approximately four to six hours on the land mass of the Republic of Vietnam.  The Veteran submitted two "buddy" statements corroborating his assertions that he took a brief trip to the Republic of Vietnam while he was stationed with the 314th Field Maintenance Squadron in Taiwan.  

VA treatment records demonstrate a current diagnosis of diabetes mellitus, type II, and therefore, the Board finds the Veteran has established a current disability for the purpose of service connection.

The Veteran's service personnel records do not document any service in the Republic of Vietnam.  Rather, the record demonstrates the Veteran served from November 1967 to December 1968 at the CCK Air Base as an aerospace ground equipment repairman.  The service personnel records also indicate the Veteran had a temporary duty assignment in Thailand during his foreign service.  

In January 2011, the RO submitted a request for information from the United States Army Joint Service Records Research Center (JSRRC).  JSRRC responded that elements of the 314th Field Maintenance Squadron at CCK Air Base operated at various locations and that several changes in the number of aircraft and crews took place at the Forward Operating Locations, such as Cam Rahn Bay, from July to December 1968.  However, the information did not provide names or locations of the crew members involved in the changes.  

The evidence of record does not clearly demonstrate the Veteran served in the Republic of Vietnam.  However, the Board finds the Veteran's consistent statements regarding a one-day trip to Vietnam to salvage aircraft parts credible in light of some of the documentary evidence of record.  First, service personnel records demonstrate the Veteran had over one year of foreign service, to include being stationed at the CCK Air Base in Taiwan and a temporary duty assignment in Thailand.  Additionally, the Veteran's military occupation specialty was an aerospace ground equipment repairman, and the record demonstrates his duties included repairing C-130 aircraft.  As a result, the Board finds that a trip to secure parts for these same aircraft is not implausible.  Moreover, JSRRC documented that the Veteran's specific Squadron operated at various Forward Operating Locations, to include Cam Rahn Bay, and several changes in the number of aircraft and crews are of record.  Although the record does not specify the Veteran himself participated in any changes, the Board concludes this evidence does not disprove his assertions.

Furthermore, the Veteran submitted a "buddy" statement from a reported roommate who remembered a day in September 1968 when both he and the Veteran were awakened from their room at an early hour.  In this respect, an October 1965 Special Order from the Chanute Technical Training Center Headquarters reveals that this "buddy" was simultaneously assigned with the Veteran to the same squadron.   The "buddy" asserted that he did not see the Veteran until he returned the next day, where he then related the story of a trip to Cam Rahn Bay to acquire aircraft parts.  Therefore, given the evidence regarding the Veteran's squadron and its movements, the two "buddy" statements corroborating his assertions, and the Veteran's consistent and credible statements that he took a one-day trip to salvage aircraft parts, the Board finds it reasonable that the Veteran set foot in the Republic of Vietnam as part of a flight crew.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.').

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board concludes the Veteran had qualifying service in the Republic of Vietnam.  Because the record demonstrates a current diagnosis of diabetes mellitus, type II, service connection is granted on a presumptive basis due to presumed exposure to herbicides.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  38 C.F.R. §§ 3.307, 3.309.  


ORDER

Service connection for diabetes mellitus, type II, is granted.


REMAND

Reason for Remand: To provide a VA examination.

The record shows the Veteran was not afforded a VA examination with respect to his claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  The Court has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, the Veteran asserts he currently has erectile dysfunction related to his now-service-connected diabetes mellitus, type II.  Although the evidence of record does not demonstrate a medical diagnosis of erectile dysfunction, a November 2000 VA treatment record reveals the Veteran was prescribed 50 milligrams of Viagra, and further, the Veteran is competent to report symptoms he experiences with his senses.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  As the Veteran is now service-connected for diabetes mellitus, type II, and because the threshold for obtaining a VA examination is low, the Board will remand to afford the Veteran a VA examination in connection with his service connection claim for erectile dysfunction.  McLendon, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA medical examination for the purpose of determining the nature and etiology of any current erectile dysfunction.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any erectile dysfunction, if found, was caused or aggravated by the service-connected diabetes mellitus, type II.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011)" copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. After conducting any additional development deemed necessary, the RO should readjudicate the claim considering all the evidence of record.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


